OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified, with costs to defendants-appellants, and case remitted to Supreme Court, New York County, for further proceedings in accordance with the dissenting memorandum by Justice Joseph P. Sullivan at the Appellate Division (184 AD2d 454, 456-462). Certified question answered in the negative.
Concur: Chief Judge Kaye and Judges Simons, Titone, Hancock, Jr., and Bellacosa. Taking no part: Judge Smith.